Citation Nr: 1211898	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-22 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than December 1, 2009, for payment of additional compensation for the Veteran's dependent spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for tinnitus has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for service connection in January 2002 did not include the Veteran's dependent spouse's Social Security number.

2.  By rating decision issued in October 2002, the Veteran was awarded service-connection for bilateral hearing loss with a disability rating of 30 percent (effective from January 29, 2002), making him eligible to receive the dependency allowance.

3.  In a November 8, 2002, cover letter to the above referenced rating decision, the Veteran was advised that the information he sent about his dependent was not complete and that he needed to submit his dependent spouse's Social Security number on the attached VA Form 21-4138, "Statement in Support Of Claim."

4.  A Report of Contact also dated on November 8, 2002, shows that there was no answer at the Veteran's residence when calling to obtain the dependent spouse's Social Security number.
5.  By rating decision issued in March 2010, the Veteran was awarded an increased disability rating of 50 percent effective November 3, 2009. [The payment start date was determined to be December 1, 2009, the first day of the month following the effective date.]  

6.  In May 2010, the Veteran submitted VA Form 21-686c, "Declaration Of Status of Dependents," providing his dependent spouse's Social Security number and a copy of his marriage certificate.

7.  A July 2010 letter notified the Veteran that his dependent spouse was added to his award effective December 1, 2009, the first day of the month following the date he became eligible for dependency allowance.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 1, 2009, for the grant of dependency allowance have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 3.31 , 3.204, 3.205, 3.401 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's effective date claim on appeal, no VCAA notice is necessary because the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

II.  Analysis

Here, the Veteran claims an effective date earlier than December 1, 2009, for an additional dependency allowance for his spouse.  A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  See 38 U.S.C.A. § 1115.  The Veteran contends that he was not notified that his dependent spouse's Social Security number was necessary to obtain additional dependency when he was awarded a 30 percent disability rating.  See, e.g., August 2011 statement.  

Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1) .

The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the Social Security number of the other person.  38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).  Any person who applies for any VA compensation or pension benefit shall furnish VA with the Social Security number of any dependent upon whom the application is based.  VA shall deny an application for compensation or pension to any person who fails to furnish VA with a requested Social Security number.  The application may be reconsidered if the veteran subsequently furnishes VA with the Social Security number.  See 38 U.S.C.A. § 5101(c) .

Initially, the Board notes that the effective date for the award of additional compensation cannot be the date of the Veteran's marriage in 1952, because the Veteran did not have a disability rating of 30 percent or more in effect at that time.  38 C.F.R. §§ 3.4(b)(2), 3.401(b)(1)(i).

The Court has held that the effective date for additional compensation for dependents shall be the same as the date of the rating decision giving rise to such entitlement, irrespective of any previous grant of § 1115 benefits.  All that is required is that the proof of dependents be submitted within one year of the notice of rating action.  Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009).

In the current appeal, the Veteran argues that an effective date should be awarded back to January 29, 2002, the date that he first received a 30 percent disability rating because he had been married since 1952 and submitted his dependent spouse's name when he filed his claim for service connection on that date.  See, e.g., July 2010 notice of disagreement; August 2011 statement.

The facts as established in the claims folder show that the Veteran filed a claim for service connection for bilateral hearing loss on January 29, 2002.  In his claim, he listed his dependent spouse's name and birthday, but did not include her Social Security number.  The Veteran was subsequently awarded service connection with an evaluation of 30 percent effective January 29, 2002, in an October 2002 rating decision.  The November 8, 2002, notification letter accompanying the October 2002 rating decision notified the Veteran that he was being paid as a single veteran with no dependents.  It also notified him that the information sent about his dependents was not complete.  The letter instructed him that the Social Security number for his dependent spouse was needed; a VA Form 21-4138, "Statement In Support Of Claim" was enclosed for the Veteran to submit with his dependent spouse's Social Security number.  It also notified him that he could call the RO with that information.  He was additionally advised that VA may be able to pay him from the date it received his claim if it receives the information or evidence within one year from the date of this letter and the RO decides that he is entitled to the benefit.  However, if the evidence is not received within one year from the date of this letter, VA can only pay him from the date the evidence is received.

Additionally, a report of contact in November 2002 shows that the Veteran's telephone went unanswered when RO personnel called to obtain the dependent spouse's Social Security number.  The Veteran did not submit his dependent spouse's Social Security number within one year of the October 2002 qualifying rating decision.  Indeed, the Veteran has not contended as such.  

In March 2010, the RO granted the Veteran an increased rating of 50 percent for his service-connected bilateral hearing loss effective November 3, 2009.  The March 30, 2010, notice letter accompanying the rating decision informed the Veteran that he was being paid as a single veteran with no dependents.  The payment start date of the 50 percent rating was December 1, 2009, the first day of the month following the effective date.  Subsequently, in May 2010, the Veteran submitted VA Form "21-686c," Declaration Of Status of Dependents," providing his dependent spouse's Social Security number and a copy of his marriage certificate.  In July 2010, the RO notified the Veteran that his dependent spouse would be added to his award effective December 1, 2009.

Based on a review of the evidence, the Board finds that an effective date earlier than December 1, 2009, for payment of additional compensation for the Veteran's dependent spouse is not warranted.  Effective dates for additional compensation for dependents will be the latest of the date of claim; the date the dependency arises; the effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or the date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  

In this case, as discussed above, the Veteran and his spouse were married in June 1952; however, the 30 percent rating was not in effect.  As such, that date (June 1952) cannot be an effective date.  Further, the effective date of the Veteran's disability rating of 30 percent was January 29, 2002, and the effective date of the subsequent increase to 50 percent was November 3, 2009 (with a payment start date of December 1, 2009).  As discussed above, the Veteran did not provide his dependent spouse's Social Security number in connection with his January 2002 claim that resulted in the 30 percent disability rating.  The Board observes that VA shall deny an application for compensation or pension to any person who fails to furnish VA with a requested Social Security number.  See 38 U.S.C.A. § 5101(c).  

In this case, the December 1, 2009, effective date was assigned by the RO as it was the first day of the month following the effective date of the 50 percent rating.  The law as discussed above does not provide for an effective date earlier than December 1, 2009.  The Veteran did not submit his dependent spouse's Social Security number until May 2010, which was required for additional compensation for a dependent spouse.  As such, an effective date earlier than December 1, 2009, for the award of additional compensation for a dependent spouse is not warranted.

In reaching this conclusion, the Board acknowledges that the Veteran met the 30 percent disability rating as of January 29, 2002.  However, his application for payment of additional compensation for his dependent spouse at that time did not include her Social Security number.  He was apprised of such deficiency in the November 2002 notification letter accompanying the October 2002 rating decision.  He was also provided with a copy of VA Form 21-4138, "Statement In Support Of Claim" so that he could provide the missing information needed for his dependency claim--his dependent spouse's Social Security number.  The notification also informed him that he could call the RO with that information.  However, the evidence does not show, nor does the Veteran contend, that he provided his dependent spouse's Social Security number to the RO within a year of the October 2002 rating decision.  

The Board has considered the Veteran's argument that he had an answering machine in November 2002 and that the report of contact at that time indicating that there was no answer when he was telephoned is incorrect.  The Board acknowledges the Veteran's argument that the RO should have mailed him a note asking for his dependent spouse's Social Security number.  See August 2011 statement.  However, the November 2002 notification letter did ask the Veteran for his dependent spouse's Social Security number. 

In this regard, the Board notes that it is VA practice to send the cover letter with the rating decision as it advises the Veteran not only of his compensation but also of other important things such as how to appeal if he disagrees and what additional benefits to which he may be entitled.  There is a presumption of regularity that applies to official acts, and "in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15  (1926)); see also Thompson v. Brown, 8 Vet. App. 169, 177-178 (1995) (applying the presumption of regularity to notice of a Board decision).  In this case, there is no evidence showing that the November 2002 letter was not sent out to the Veteran or that it was returned by the United States Postal Service as undeliverable, and it was sent to the address of record for the Veteran at that time.  The Veteran does not allege that he did not receive the rating decision with which the cover letter would have been sent.  Therefore, the presumption of regularity applies to the cover letter sent to the Veteran with the October 2002 rating decision, and the Board finds that the Veteran received the November 8, 2002, cover letter advising him of the need to submit information and evidence-including in particular his dependent spouse's Social Security number.

In sum, there is no indication that the Veteran submitted his dependent spouse's Social Security number until May 2010.  As such, an earlier effective date of January 29, 2002, cannot be awarded.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than December 1, 2009, for additional compensation for his dependent spouse.  As the preponderance of the evidence is against the Veteran's claim, the benefits of the doubt doctrine is not applicable.  Consequently, the Veteran's appeal must be denied.


ORDER

Entitlement to an effective date earlier than December 1, 2009, for payment of additional compensation for the Veteran's dependent spouse is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


